IN THE


    SUPREME COURT OF THE STATE OF ARIZONA
                               IN DIVISION

                 JUDITH K. LOHR, A QUALIFIED ELECTOR
                           Plaintiff/Appellant,

                                    v.

  SHAWNNA BOLICK, A REPUBLICAN PRIMARY CANDIDATE FOR ARIZONA
    HOUSE OF REPRESENTATIVES IN LEGISLATIVE DISTRICT 20, ET AL.
                       Defendant/Appellee.

                        No. CV-20-0129-AP/EL
                        Filed: September 8, 2020


          Appeal from the Superior Court in Maricopa County
                The Honorable M. Scott McCoy, Judge
                         No. CV2020-004868

           AFFIRMED IN PART AND REVERSED IN PART

COUNSEL:
James E. Barton II, Jacqueline Mendez Soto, Torres Law Group, PLLC,
Tempe, Attorneys for Judith K. Lohr

Kory Langhofer, Thomas Basile, Statecraft PLLC, Phoenix, Attorneys for
Shawnna Bolick

Katie Hobbs, Arizona Secretary of State, In Propria Persona

Mark Brnovich, Arizona Attorney General, Joseph A. Kanefield, Chief
Deputy, Brunn (Beau) W. Roysden III, Division Chief, Jennifer J. Wright,
Assistant Attorney General, Phoenix, Attorneys for Amicus Curiae Mark
Brnovich


CHIEF JUSTICE BRUTINEL authored the opinion of the Court, in which
VICE CHIEF JUSTICE TIMMER, and JUSTICES GOULD and
MONTGOMERY joined.
                             LOHR v. BOLICK
                            Opinion of the Court


CHIEF JUSTICE BRUTINEL, opinion of the Court:


¶1            Judith K. Lohr challenged the legal sufficiency of candidate
Shawnna Bolick’s nomination documents because she used a private
mailbox address as her place of residence. 1 The superior court denied the
challenge, and Lohr appealed pursuant to A.R.S. § 16-351(A). Sitting in
division, we previously affirmed the trial court decision in part and ordered
that Bolick’s name remain on the ballot. In this opinion, we explain that
decision and hold that use of a private mailbox address, under the facts of
this case, substantially complied with the statutory requirements for
petitions and nomination papers, but not for circulator verifications on
paper petition sheets.

                           I. BACKGROUND

¶2           Shawnna Bolick physically resides in U.S. Postal Zip Code
85022. Rather than using her physical residence address, she listed 610 E.
Bell Road, #2-142, Phoenix, AZ 85022 on her nomination paper, petitions,
and circulator verifications as her residence address. That address is a
private mailbox in a UPS Store.

¶3             It is undisputed that Bolick is a resident and qualified elector
of Legislative District 20 and that the address she provided is in the same
city, county, zip code, and district as her physical residence. The zip code
85022 includes portions of Legislative District 20 and District 28. In 2014,
Bolick unsuccessfully ran for office in Legislative District 28.

¶4             Bolick is married to a judge who is entitled under Arizona law
to restrict public access to his residence address in certain public records.
See A.R.S. § 16-153. As such, after her husband was appointed to the bench,
the Maricopa County Superior Court entered an Order to Restrict Public
Access to Address and Telephone Numbers in Specified Public Records,
making Bolick’s actual residence address confidential in certain public
records. In 2018, Bolick successfully ran for office in Legislative District 20
and currently serves as a State Representative. In that election, Bolick used
the same private mailbox address on her nomination paper, petitions, and
circulator verifications without legal challenge.

1      Similar to a Post Office (“PO”) Box available from the United States
Postal Service, individuals may rent a private mailbox from private postal
businesses such as The UPS Store.
                                      2
                              LOHR v. BOLICK
                             Opinion of the Court


¶5            Lohr, a qualified elector within Legislative District 20, filed a
complaint challenging Bolick’s nomination petitions and the nomination
paper.     Lohr asserted Bolick did not comply with A.R.S. §§ 16-
311(A), -314(C), and -315(B) by failing to list her residence address. The trial
court found Bolick substantially complied with the applicable election laws
because voters were unlikely to have been confused or misled by the
technical error at issue.

¶6            Lohr maintains that Bolick’s use of a private mailbox located
at a UPS store rather than her physical residence address disregarded clear
statutory requirements in their entirety and that such use is not a mere
technical error that can be remedied by substantial compliance.

                             II. DISCUSSION

¶7            We review a challenge to the form or content of nomination
documents to determine whether the documents “‘substantially compl[ied]
with the statutory requirements’ before denying access to a ballot.” Bee v.
Day, 218 Ariz. 505, 506 ¶ 8 (2008) (quoting Moreno v. Jones, 213 Ariz. 94, 101–
02 ¶ 40 (2006)).

¶8             This Court considers whether nomination documents
substantially complied with statutory requirements even if the statute at
issue does not expressly state substantial compliance is sufficient. Id. ¶ 9.
Under a “substantial compliance” analysis, this Court does not remove
candidates from the ballot “for mere technical departures from the form.”
Id. ¶ 10. Rather, the focus is “on whether the omission of information could
confuse or mislead electors signing the petition.” Id. (quoting Moreno, 213
Ariz. at 102 ¶ 42). This Court evaluates nomination documents from
challenges under a substantial compliance analysis unless there is “a clear
statement that the legislature intended a particular form requirement to be
indispensable.”       Id.   We review whether nomination documents
substantially complied with statutory requirements de novo. Malnar v.
Joice, 236 Ariz. 170, 172 ¶ 9 (2014).

A. A.R.S. § 16-311(A)

¶9            The relevant part of § 16-311(A) provides:

       Any person desiring to become a candidate at a primary
       election for a political party and to have the person’s name
       printed on the official ballot shall . . . sign and cause to be filed

                                        3
                             LOHR v. BOLICK
                            Opinion of the Court

       a nomination paper giving the person’s actual residence
       address or description of place of residence and post office
       address . . . .

“A person who does not file a timely nomination paper that complies with
[§ 16-311(A)] is not eligible to have the person’s name printed on the official
ballot for that office.” § 16-311(I).

¶10           Bolick did not strictly comply with the requirements of § 16-
311(A) because by listing a private mailbox located at a UPS store, and not
her physical residence, Bolick failed to give her “actual residence address
or description of place of residence and post office address.” However,
Bolick substantially complied with the statutory nomination paper
requirement.

¶11           The substantial compliance analysis “considers the
nomination paper as a whole and ‘focuse[s] on whether the omission of
information could confuse or mislead electors.’” Dedolph v. McDermott, 230
Ariz. 130, 133 ¶ 17 (2012) (internal citation omitted) (quoting Moreno, 213
Ariz. at 102 ¶ 42). In Dedolph, the defendant listed her name incorrectly in
her nomination paper. Id. ¶ 18 (stating the defendant should have listed
her name in the nomination paper as “McDermott, Jean Cheuvront” rather
than “Cheuvront–McDermott, Jean”). This Court determined the error did
not cause electors signing her nomination petitions to be confused or misled
about her identity. Id. at 133 ¶¶ 16, 18, 133–34 ¶ 19. Therefore, the
defendant substantially complied with the requirements of § 16-311(G),
which requires a candidate to list his or her legal surname in the nomination
papers. Id. ¶¶ 16, 18.

¶12            Similarly, Bolick’s use of a private mailbox at a UPS store was
unlikely to have misled or confused voters about her eligibility to run as a
resident of Legislative District 20 because Bolick’s residence is in the same
state, county, legislative district, municipality, and zip code as the UPS
store. Providing an address in the district in which Bolick lives and seeks
to represent also fulfills the purpose of the statutory address requirement
which is to ensure that a candidate “reside[s] in the county, district or
precinct that the person proposes to represent.” § 16-311(A); see also Adams
v. Bolin, 77 Ariz. 316, 320 (1954) (explaining the general purpose of statutory
nomination requirements is to ensure only bona-fide, eligible candidates
are placed on the ballot).




                                      4
                            LOHR v. BOLICK
                           Opinion of the Court

¶13           Lohr argues the substantial compliance doctrine does not
apply here because the doctrine cannot apply when a candidate
purposefully places incorrect information on a nomination paper. Lohr
asserts the use of the private mailbox address was not a technical error
because Bolick knew that was not her physical residence address. We
disagree. Bolick’s actions were not taken to mislead electors. Rather, Bolick
relied, erroneously, on the court order restricting public access to her
address in specified public records. 2 And, because Bolick had previously
run in 2018 using that same address without legal challenge, there is no
evidence to suggest she had prior knowledge of the error or intended to
violate the statute. The substantial compliance doctrine applies and
because any confusion about her eligibility was unlikely, Bolick
substantially complied with § 16-311(A).

B. A.R.S. § 16-314(C)

¶14           Section 16-314(C) requires that a partisan nomination petition
include the address at which the candidate resides. Bolick did not strictly
comply with § 16-314(C) when stating in her nomination petitions sheets
that she “resides” at an address other than her actual residence address.

¶15          Lohr argues Bolick’s use of a private mailbox address likely
misled or confused voters and as a result did not substantially comply with
§ 16-314(C). Again, we disagree.

¶16           In Baker v. Saban, No. CV-16-0140-AP/EL (Ariz. June 29, 2016),
this Court resolved a similar case but did not issue an opinion. Although
Baker has no precedential value, it is persuasive on this issue. See Ariz. R.
Sup. Ct. 111. There, this Court found that the defendant did not strictly
comply with the requirements of § 16-314(C) by listing a UPS facility
address in the blank following the phrase “resides at” on his nomination
petition sheets. Decision Order, Baker, No. CV-16-0140-AP/EL. However,

2      Section 16-153 is limited to the eligible persons’ voter registration
record and does not extend to candidate filings. See § 16-153(A). The law
expressly provides that protected voters who are signing petitions are not
required to put their actual address if their “actual residence is protected
pursuant to § 16-153.” A.R.S. § 16-321(E). The legislature has provided no
such exception for candidate nomination documents that require listing an
“actual residence address.” Based on the residency requirements provided
in the Arizona Constitution and the applicable statutes, candidates are
required to provide their actual residence address on candidate nomination
documents even if they are protected voters under § 16-153.
                                     5
                              LOHR v. BOLICK
                             Opinion of the Court

the Court found that by providing accurate information as to the city,
county, state, and zip code matching those of his actual physical residence,
his petition sheets were unlikely to cause confusion or to mislead electors
as to whether the defendant lived in Maricopa County, the jurisdiction
where he sought to be nominated to elected office. Therefore, the defendant
substantially complied with § 16-314(C) and his name was left on the ballot
for the office of Maricopa County Sheriff.

¶17            In Bee v. Day, the defendant failed to designate the expiration
date of the prior unexpired vacant term, in violation of § 16-314(D). Bee, 218
Ariz. at 506 ¶¶ 3–4. The Court found that the defendant’s petitions
substantially complied with § 16-314 and could not have misled electors
because the petitions listed the name of the office sought, and there was
only one seat for that office contested in the upcoming election. Id. at 508
¶ 14. And the petitions could not have misled electors into believing they
were nominating the defendant for a full term because no such seat would
be on the ballot. Id.

¶18            In Moreno v. Jones, a petition form left blank the exact date of
that year’s primary election, listing only the election year. Moreno, 213
Ariz. at 102 ¶ 44. The form did list the name of the office sought. Id. There
was “only one primary election” date possible for that office that
year. Id. Although different dates for other offices were possible, this Court
held that there was no risk of confusion, and therefore, the petition form
substantially complied because “electors would automatically know for
which primary election they were signing.” Id. ¶ 45 (internal quotation
marks omitted).

¶19            Similarly, Bolick substantially complied with § 16-314(C).
Like the defendant in Baker, Bolick’s physical residence is in the same
legislative district and zip code as the UPS Store. Thus, Bolick’s nomination
petition sheets were unlikely to cause confusion or mislead electors as to
whether she lives in and is a qualified elector in District 20, the District from
which Bolick is running for office. Lohr argues this case is distinguishable
because the zip code of the UPS store includes portions of Legislative
District 20 and District 28, and in 2014, Bolick ran for office from District 28.
This difference is not enough to distinguish Baker. In 2018, the most recent
election, Bolick ran for office from Legislative District 20, and Bolick is
currently a State Representative for District 20. And, similar to Bee and
Moreno, the circumstances here do not implicate the concerns subsection (C)
was intended to address, such as to prevent confusion as to which District



                                       6
                               LOHR v. BOLICK
                              Opinion of the Court

the candidate was running for office. Bolick substantially complied with
§ 16-314(C).

C. A.R.S. §§ 16-315(B) and 16-316

¶20            Section 16-315(B) provides that a petition should include the
“[c]irculator’s actual residence address or, if no street address, a description
of residence location shall be included on the petition.” With respect to
Bolick’s paper petition sheets, Bolick did not strictly or substantially comply
with § 16-315(B).

¶21              Although this court has found that a signer’s use of a private
mailbox as an address on a nomination petition’s signature line does not
render the signature invalid per se, this holding did not apply to petition
circulators. See Jenkins v. Hale, 218 Ariz. 561, 565–66 ¶¶ 20, 22–23 (2008).
The circulator’s role is important—the person circulating a nomination
petition is required to verify the status of petition signers. § 16–321 (“A
circulator shall verify that . . . in his belief each signer was a qualified elector
who resides at the address given as the signer’s residence on the date
indicated . . . .”). “[S]tatutory circulation procedures are designed to reduce
the number of erroneous signatures, guard against misrepresentations, and
confirm that signatures were obtained according to law.” Brousseau v.
Fitzgerald, 138 Ariz. 453, 456 (1984). This Court has held that “petitions
containing false certifications by circulators are void, and the signatures on
such petitions may not be considered in determining the sufficiency of the
number of signatures to qualify for placement on the ballot.” Id.; see Parker
v. City of Tucson, 233 Ariz. 422, 438 ¶ 47 (App. 2013).

¶22           Section 16-315(D) requires out-of-state petition circulators to
register with the Secretary of State and the Secretary of State must provide
for “a method of receiving service of process for those petition circulators.”
In context of § 16-315 as a whole, the address provided by any circulator,
out-of-state or otherwise, is to ensure there can be ready and accurate
service of process in the event of a petition challenge. Therefore, the
purpose of the address requirement is to ensure that a circulator can be
contacted and questioned about the validity of gathered signatures.
Whitman v. Moore, 59 Ariz. 211, 233 (1942), overruled in part on other grounds
by Renck v. Superior Court of Maricopa Cty., 66 Ariz. 320 (1947) (“The purpose
of requiring the signature of the circulator is so that if any question arises
in which his testimony is needed, he can readily be found.”). Providing a
private mailbox address does not fulfill this purpose. Thus, the paper
petition sheets Bolick circulated herself without her residence address did
not substantially comply with § 16-315(B).

                                         7
                             LOHR v. BOLICK
                            Opinion of the Court


¶23           With respect to Bolick’s online “E-Qual” petition sheets
submitted pursuant to A.R.S. § 16-316, 3 there is no statutory requirement
that a candidate state her address. 4 Therefore, there is no statutory basis to
challenge or invalidate Bolick’s online E-Qual petitions on these grounds.
Because Bolick did not substantially comply with § 16-315(B), 290
signatures from the paper petition sheets circulated by Bolick were invalid.
However, all of Bolick’s online E-Qual signatures remained valid.

                           III. CONCLUSION

¶24           Bolick submitted 895 signatures. After the County Recorder
invalidated 75 of the candidate’s signatures, she had 820 valid signatures
remaining. In our Order, we invalidated 290 signatures from the paper
petition sheets submitted, leaving 530 valid signatures, more than the
statutory requirement of 455. Accordingly, we ordered that Bolick’s name
be included on the ballot for the office of Representative for Legislative
District 20. Our conclusion that Bolick substantially complied with §§ 16-
311(A) and -314(C) under these facts does not mean she or any other
candidate should use anything other than their actual residence address on
future nomination papers and petitions. Sections 16-311(A) and -314(C)
direct candidates to use their actual residence addresses and a candidate
who intentionally does otherwise flirts with disqualification.




3      “Notwithstanding any other statute in this title, the secretary of state
shall provide a system for qualified electors to sign a nomination petition
and to sign . . . for a candidate by way of a secure internet portal. The system
shall allow only those qualified electors who are eligible to sign a petition
for a particular candidate to sign the petition . . . and shall provide a method
for the qualified elector’s identity to be properly verified.” § 16-316(A).
4      Section 16-315(E) allows for the Secretary of State to authorize the
use and submission of petitions in “electronic form if those petitions
provide for an appropriate method to verify signatures of petition
circulators and signers.” The E-Qual system meets this requirement by
electronically verifying petition signatures with the Secretary of State’s
Arizona Voter Information Database. § 16-316(A).
                                       8